
		110th CONGRESS
		2d Session
		H. R. 3121
		In the Senate of the United
	 States,
		
			May 13, 2008.
		
		Amendment:
		That the bill from the House of Representatives
		(H.R. 3121) entitled An Act to restore the financial solvency of the
		national flood insurance program and to provide for such program to make
		available multiperil coverage for damage resulting from windstorms and floods,
		and for other purposes., do pass with the following
		Strike out all
	 after the enacting clause and
	 insert:
				
					1.Table of
		  contentsThe table of contents
		  for this Act is as follows:
						
							Sec. 1. Table of contents.
							TITLE I—Flood Insurance Reform
			 and Modernization
							Sec. 101. Short
			 title.
							Sec. 102. Findings.
							Sec. 103.
			 Definitions.
							Sec. 104. Extension of National
			 Flood Insurance Program.
							Sec. 105. Availability of
			 insurance for multifamily properties.
							Sec. 106. Reform of premium
			 rate structure.
							Sec. 107. Mandatory coverage
			 areas.
							Sec. 108. Premium
			 adjustment.
							Sec. 109. State chartered
			 financial institutions.
							Sec. 110.
			 Enforcement.
							Sec. 111. Escrow of flood
			 insurance payments.
							Sec. 112. Borrowing authority
			 debt forgiveness.
							Sec. 113. Minimum deductibles
			 for claims under the National Flood Insurance Program.
							Sec. 114. Considerations in
			 determining chargeable premium rates.
							Sec. 115. Reserve
			 fund.
							Sec. 116. Repayment plan for
			 borrowing authority.
							Sec. 117. Payment of
			 condominium claims.
							Sec. 118. Technical Mapping
			 Advisory Council.
							Sec. 119. National Flood
			 Mapping Program.
							Sec. 120. Removal of limitation
			 on State contributions for updating flood maps.
							Sec. 121.
			 Coordination.
							Sec. 122. Interagency
			 coordination study.
							Sec. 123. Nonmandatory
			 participation.
							Sec. 124. Notice of flood
			 insurance availability under RESPA.
							Sec. 125. Testing of new flood
			 proofing technologies.
							Sec. 126. Participation in
			 State disaster claims mediation programs.
							Sec. 127. Reiteration of FEMA
			 responsibilities under the 2004 Reform Act.
							Sec. 128. Additional authority
			 of FEMA to collect information on claims payments.
							Sec. 129. Expense
			 reimbursements of insurance companies.
							Sec. 130. Extension of pilot
			 program for mitigation of severe repetitive loss properties.
							Sec. 131. Flood insurance
			 advocate.
							Sec. 132. Studies and
			 Reports.
							Sec. 133. Feasibility study on
			 private reinsurance.
							Sec. 134. Policy
			 disclosures.
							Sec. 135. Report on inclusion
			 of building codes in floodplain management criteria.
							TITLE II—Commission on Natural
			 Catastrophe Risk Management and Insurance 
							Sec. 201. Short
			 title.
							Sec. 202. Findings.
							Sec. 203.
			 Establishment.
							Sec. 204.
			 Membership.
							Sec. 205. Duties of the
			 Commission.
							Sec. 206. Report.
							Sec. 207. Powers of the
			 Commission.
							Sec. 208. Commission personnel
			 matters.
							Sec. 209.
			 Termination.
							Sec. 210. Authorization of
			 appropriations.
							TITLE
			 III—Miscellaneous
							Sec. 301. Big Sioux River and
			 Skunk Creek, Sioux Falls, South Dakota.
							Sec. 302. Suspension of petroleum acquisition
			 for Strategic Petroleum Reserve.
						
					IFlood Insurance Reform
		  and Modernization
						101.Short
		  titleThis title may be cited
		  as the Flood Insurance Reform and
		  Modernization Act of 2008.
						102.FindingsCongress finds that—
							(1)the flood insurance
		  claims resulting from the hurricane season of 2005 will likely exceed all
		  previous claims paid by the National Flood Insurance Program;
							(2)in order to pay the
		  legitimate claims of policyholders from the hurricane season of 2005, the
		  Federal Emergency Management Agency has borrowed over $20,000,000,000 from the
		  Treasury;
							(3)the interest alone on
		  this debt, is almost $1,000,000,000 annually, and that the Federal Emergency
		  Management Agency has indicated that it will be unable to pay back this
		  debt;
							(4)the flood insurance
		  program must be strengthened to ensure it can pay future claims;
							(5)while flood insurance is
		  mandatory in the 100-year floodplain, substantial flooding occurs outside of
		  existing special flood hazard areas;
							(6)recent events throughout
		  the country involving areas behind man-made structures, known as
		  residual risk areas, have produced catastrophic losses;
							(7)although such man-made
		  structures produce an added element of safety and therefore lessen the
		  probability that a disaster will occur, they are nevertheless susceptible to
		  catastrophic loss, even though such areas at one time were not included within
		  the 100-year floodplain; and
							(8)voluntary participation
		  in the National Flood Insurance Program has been minimal and many families
		  residing outside the 100-year floodplain remain unaware of the potential risk
		  to their lives and property.
							103.Definitions
							(a)In
		  generalIn this title, the
		  following definitions shall apply:
								(1)DirectorThe term Director means the
		  Administrator of the Federal Emergency Management Agency.
								(2)National Flood
		  Insurance ProgramThe term National Flood Insurance
		  Program means the program established under the National Flood Insurance
		  Act of 1968 (42 U.S.C. 4011 et seq.).
								(3)100-year
		  floodplainThe term 100-year floodplain means that
		  area which is subject to inundation from a flood having a 1 percent chance of
		  being equaled or exceeded in any given year.
								(4)500-year
		  floodplainThe term 500-year floodplain means that
		  area which is subject to inundation from a flood having a 0.2 percent chance of
		  being equaled or exceeded in any given year.
								(5)Write Your
		  OwnThe term Write Your Own means the cooperative
		  undertaking between the insurance industry and the Flood Insurance
		  Administration which allows participating property and casualty insurance
		  companies to write and service standard flood insurance policies.
								(b)Common
		  terminologyExcept as otherwise provided in this title, any terms
		  used in this title shall have the meaning given to such terms under section
		  1370 of the National Flood Insurance Act of 1968 (42 U.S.C. 4121).
							104.Extension of National
		  Flood Insurance ProgramSection 1319 of the National Flood Insurance
		  Act of 1968 (42 U.S.C. 4026), is amended by striking 2008 and
		  inserting 2013..
						105.Availability of
		  insurance for multifamily propertiesSection 1305 of the National Flood Insurance
		  Act of 1968 (42 U.S.C. 4012) is amended by adding at the end the
		  following:
							
								(d)Availability of
			 insurance for multifamily properties
									(1)In
			 generalThe Director shall make flood insurance available to
			 cover residential properties of more than 4 units. Notwithstanding any other
			 provision of law, the maximum coverage amount that the Director may make
			 available under this subsection to such residential properties shall be equal
			 to the coverage amount made available to commercial properties.
									(2)Rule of
			 constructionNothing in this subsection shall be construed to
			 limit the ability of individuals residing in residential properties of more
			 than 4 units to obtain insurance for the contents and personal articles located
			 in such
			 residences.
									.
						106.Reform of premium rate
		  structure
							(a)To exclude certain
		  properties from receiving subsidized premium rates
								(1)In
		  generalSection 1307 of the
		  National Flood Insurance Act of 1968 (42 U.S.C. 4014) is amended—
									(A)in subsection (a)—
										(i)in paragraph (2), by striking ;
		  and and inserting a semicolon;
										(ii)in paragraph (3), by
		  striking the period at the end and inserting ; and; and
										(iii)by adding at the end
		  the following:
											
												(4)the exclusion of
			 prospective insureds from purchasing flood insurance at rates less than those
			 estimated under paragraph (1), as required by paragraph (2), for certain
			 properties, including for—
													(A)any property which is not
			 the primary residence of an individual;
													(B)any severe repetitive
			 loss property, as defined in section 1361A(b);
													(C)any property that has
			 incurred flood-related damage in which the cumulative amounts of payments under
			 this title equaled or exceeded the fair market value of such property;
													(D)any business property;
			 and
													(E)any property which on or
			 after the date of enactment of the Flood
			 Insurance Reform and Modernization Act of 2008 has experienced or
			 sustained—
														(i)substantial damage
			 exceeding 50 percent of the fair market value of such property; or
														(ii)substantial improvement
			 exceeding 30 percent of the fair market value of such
			 property.
														;
			 and
										(B)by adding at the end the
		  following:
										
											(g)No extension of subsidy
			 to new policies or lapsed policiesThe Director shall not provide
			 flood insurance to prospective insureds at rates less than those estimated
			 under subsection (a)(1), as required by paragraph (2) of that subsection,
			 for—
												(1)any property not insured
			 by the flood insurance program as of the date of enactment of the
			 Flood Insurance Reform and Modernization Act
			 of 2008;
												(2)any policy under the
			 flood insurance program that has lapsed in coverage, as a result of the
			 deliberate choice of the holder of such policy; and
												(3)any prospective insured
			 who refuses to accept any offer for mitigation assistance by the Administrator
			 (including an offer to relocate), including an offer of mitigation
			 assistance—
													(A)following a major
			 disaster, as defined in section 102 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5122); or
													(B)in connection
			 with—
													
										
											(i)a repetitive loss
			 property; or
											(ii)a severe repetitive loss
			 property, as that term is defined under section
			 1361A.
											.
									(2)Effective
		  dateThe amendments made by paragraph (1) shall become effective
		  90 days after the date of the enactment of this title.
								(b)Increase in annual
		  limitation on premium increasesSection 1308(e) of the National Flood
		  Insurance Act of 1968 (42 U.S.C. 4015(e)) is amended—
								(1)by striking under this title for any
		  properties within any single and inserting the following: “under this
		  title for any properties—
									
										(1)within any
			 single
										;
			 and
								(2)by striking 10
		  percent and inserting 15 percent; and
								(3)by striking the period at the end and
		  inserting the following: “; and
									
										(2)described in section 1307(a)(4) shall be
			 increased by 25 percent each year, until the average risk premium rate for such
			 properties is equal to the average of the risk premium rates for properties
			 described under paragraph
			 (1).
										.
								107.Mandatory coverage
		  areas
							(a)Special flood hazard
		  areasNot later than 90 days after the date of enactment of this
		  title, the Director shall issue final regulations establishing a revised
		  definition of areas of special flood hazards for purposes of the National Flood
		  Insurance Program.
							(b)Residual risk
		  areasThe regulations required by subsection (a) shall—
								(1)include any area
		  previously identified by the Director as an area having special flood hazards
		  under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C.
		  4012a); and
								(2)require the expansion of
		  areas of special flood hazards to include areas of residual risk, including
		  areas that are located behind levees, dams, and other man-made
		  structures.
								(c)Mandatory participation
		  in national flood insurance program
								(1)In
		  generalAny area described in subsection (b) shall be subject to
		  the mandatory purchase requirements of sections 102 and 202 of the Flood
		  Disaster Protection Act of 1973 (42 U.S.C. 4012a, 4106).
								(2)LimitationThe
		  mandatory purchase requirement under paragraph (1) shall have no force or
		  effect until the mapping of all residual risk areas in the United States that
		  the Director determines essential in order to administer the National Flood
		  Insurance Program, as required under section 119, are in the maintenance
		  phase.
								(3)Accurate
		  pricingIn carrying out the mandatory purchase requirement under
		  paragraph (1), the Director shall ensure that the price of flood insurance
		  policies in areas of residual risk accurately reflects the level of flood
		  protection provided by any levee, dam, or other the man-made structure in such
		  area.
								(d)DecertificationUpon
		  decertification of any levee, dam, or man-made structure under the jurisdiction
		  of the Army Corp of Engineers, the Corp shall immediately provide notice to the
		  Director of the National Flood Insurance Program.
							108.Premium
		  adjustmentSection 1308 of the
		  National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at
		  the end the following:
							
								(g)Premium adjustment To
			 reflect current risk of floodNotwithstanding subsection (f), and upon
			 completion of the updating of any flood insurance rate map under this Act, the
			 Flood Disaster Protection Act of 1973, or the Flood Insurance Reform and Modernization Act of
			 2008, any property located in an area that is participating in
			 the national flood insurance program shall have the risk premium rate charged
			 for flood insurance on such property adjusted to accurately reflect the current
			 risk of flood to such property, subject to any other provision of this Act. Any
			 increase in the risk premium rate charged for flood insurance on any property
			 that is covered by a flood insurance policy on the date of completion of such
			 updating or remapping that is a result of such updating or remapping shall be
			 phased in over a 2-year period at the rate of 50 percent per year.
								(h)Use of maps to
			 establish rates for certain counties
									(1)In
			 generalUntil such time as the updating of flood insurance rate
			 maps under section 19 of the Flood Modernization Act of 2007 is completed (as
			 determined by the district engineer) for all areas located in the St. Louis
			 District of the Mississippi Valley Division of the Corps of Engineers, the
			 Director shall not—
										(A)adjust the chargeable
			 premium rate for flood insurance under this title for any type or class of
			 property located in an area in that District; and
										(B)require the purchase of
			 flood insurance for any type or class of property located in an area in that
			 District not subject to such purchase requirement prior to the updating of such
			 national flood insurance program rate map.
										(2)Rule of
			 constructionFor purposes of this subsection, the term
			 area does not include any area (or subdivision thereof) that has
			 chosen not to participate in the flood insurance program under this title as of
			 the date of enactment of this subsection.”.
									
						109.State chartered
		  financial institutionsSection
		  1305(c) of the National Flood Insurance Act of 1968 (42 U.S.C. 4012(c)) is
		  amended—
							(1)in paragraph (1), by striking ;
		  and and inserting a semicolon;
							(2)in paragraph (2), by
		  striking the period at the end and inserting ; and; and
							(3)by adding at the end the
		  following:
								
									(3)given satisfactory
			 assurance that by December 31, 2008, lending institutions chartered by a State,
			 and not insured by the Federal Deposit Insurance Corporation, shall be subject
			 to regulations by that State that are consistent with the requirements of
			 section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C.
			 4012a).”.
									
							110.EnforcementSection 102(f)(5) of the Flood Disaster
		  Protection Act of 1973 (42 U.S.C. 4012a(f)(5)) is amended—
							(1)in the first sentence, by striking
		  $350 and inserting $2,000; and
							(2)by striking the second
		  sentence.
							111.Escrow of flood
		  insurance payments
							(a)In
		  generalSection 102(d) of the
		  Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(d)) is amended—
								(1)by amending paragraph (1) to read as
		  follows:
									
										(1)Regulated lending
			 institutions
											(A)Federal entities
			 responsible for lending regulationsEach Federal entity for
			 lending regulation (after consultation and coordination with the Federal
			 Financial Institutions Examination Council) shall, by regulation, direct that
			 any premiums and fees for flood insurance under the National Flood Insurance
			 Act of 1968, on any property for which a loan has been made for acquisition or
			 construction purposes, shall be paid to the mortgage lender, with the same
			 frequency as payments on the loan are made, for the duration of the loan. Upon
			 receipt of any premiums or fees, the lender shall deposit such premiums and
			 fees in an escrow account on behalf of the borrower. Upon receipt of a notice
			 from the Director or the provider of the flood insurance that insurance
			 premiums are due, the remaining balance of an escrow account shall be paid to
			 the provider of the flood insurance.
											(B)State entities
			 responsible for lending regulationsIn order to continue to
			 participate in the flood insurance program, each State shall direct that its
			 entity or agency with primary responsibility for the supervision of lending
			 institutions in that State require that premiums and fees for flood insurance
			 under the National Flood Insurance Act of 1968, on any property for which a
			 loan has been made for acquisition or construction purposes shall be paid to
			 the mortgage lender, with the same frequency as payments on the loan are made,
			 for the duration of the loan. Upon receipt of any premiums or fees, the lender
			 shall deposit such premiums and fees in an escrow account on behalf of the
			 borrower. Upon receipt of a notice from such State entity or agency, the
			 Director, or the provider of the flood insurance that insurance premiums are
			 due, the remaining balance of an escrow account shall be paid to the provider
			 of the flood insurance.
											;
			 and
								(2)by adding at the end the
		  following:
									
										(6)Notice upon loan
			 terminationUpon final payment of the mortgage, a regulated
			 lending institution shall provide notice to the policyholder that insurance
			 coverage may cease with such final payment. The regulated lending institution
			 shall also provide direction as to how the homeowner may continue flood
			 insurance coverage after the life of the
			 loan.
										.
								(b)ApplicabilityThe
		  amendment made by subsection (a)(1) shall apply to any mortgage outstanding or
		  entered into on or after the expiration of the 2-year period beginning on the
		  date of enactment of this title.
							112.Borrowing authority
		  debt forgiveness
							(a)In
		  generalThe Secretary of the
		  Treasury relinquishes the right to any repayment of amounts due from the
		  Director in connection with the exercise of the authority vested to the
		  Director to borrow such sums under section 1309 of the National Flood Insurance
		  Act of 1968 (42 U.S.C. 4016), to the extent such borrowed sums were used to
		  fund the payment of flood insurance claims under the National Flood Insurance
		  Program for any damage to or loss of property resulting from the hurricanes of
		  2005.
							(b)CertificationThe debt forgiveness described under
		  subsection (a) shall only take effect if the Director certifies to the
		  Secretary of Treasury that all authorized resources or funds available to the
		  Director to operate the National Flood Insurance Program—
								(1)have been otherwise obligated to pay claims
		  under the National Flood Insurance Program; and
								(2)are not otherwise available to make
		  payments to the Secretary on any outstanding notes or obligations issued by the
		  Director and held by the Secretary.
								(c)Decrease in borrowing
		  authorityThe first sentence of subsection (a) of section 1309 of
		  the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by
		  striking ; except that, through September 30, 2008, clause (2) of this
		  sentence shall be applied by substituting $20,775,000,000 for
		  $1,500,000,000.
							113.Minimum deductibles
		  for claims under the National Flood Insurance ProgramSection 1312 of the National Flood Insurance
		  Act of 1968 (42 U.S.C. 4019) is amended—
							(1)by striking The
		  Director is and inserting the following:
								
									(a)In
			 generalThe Director is
									;
			 and
							(2)by adding at the end the
		  following:
								
									(b)Minimum annual
			 deductible
										(1)Pre-firm
			 propertiesFor any structure which is covered by flood insurance
			 under this title, and on which construction or substantial improvement occurred
			 on or before December 31, 1974, or before the effective date of an initial
			 flood insurance rate map published by the Director under section 1360 for the
			 area in which such structure is located, the minimum annual deductible for
			 damage to such structure shall be—
											(A)$1,500, if the flood
			 insurance coverage for such structure covers loss of, or physical damage to,
			 such structure in an amount equal to or less than $100,000; and
											(B)$2,000, if the flood
			 insurance coverage for such structure covers loss of, or physical damage to,
			 such structure in an amount greater than $100,000.
											(2)Post-firm
			 propertiesFor any structure which is covered by flood insurance
			 under this title, and on which construction or substantial improvement occurred
			 after December 31, 1974, or after the effective date of an initial flood
			 insurance rate map published by the Director under section 1360 for the area in
			 which such structure is located, the minimum annual deductible for damage to
			 such structure shall be—
											(A)$750, if the flood
			 insurance coverage for such structure covers loss of, or physical damage to,
			 such structure in an amount equal to or less than $100,000; and
											(B)$1,000, if the flood
			 insurance coverage for such structure covers loss of, or physical damage to,
			 such structure in an amount greater than
			 $100,000.
											.
							114.Considerations in
		  determining chargeable premium ratesSection 1308 of the National Flood Insurance
		  Act of 1968 (42 U.S.C. 4015(b)) is amended—
							(1)in subsection (a), by striking ,
		  after consultation with and all that follows through by
		  regulation and inserting prescribe, after providing
		  notice;
							(2)in subsection (b)—
								(A)in paragraph (1), by striking the period at
		  the end and inserting a semicolon;
								(B)in paragraph (2), by
		  striking the comma at the end and inserting a semicolon;
								(C)in paragraph (3), by striking ,
		  and and inserting a semicolon;
								(D)in paragraph (4), by striking the period
		  and inserting ; and; and
								(E)by adding at the end the
		  following:
									
										(5)adequate, on the basis of
			 accepted actuarial principles, to cover the average historical loss year
			 obligations incurred by the National Flood Insurance
			 Fund.
										;
			 and
								(3)by adding at the end the
		  following:
								
									(h)Rule of
			 constructionFor purposes of this section, the calculation of an
			 average historical loss year—
										(1)includes catastrophic
			 loss years; and
										(2)shall be computed in
			 accordance with generally accepted actuarial
			 principles.
										.
							115.Reserve
		  fundChapter I of the National
		  Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by inserting
		  after section 1310 the following:
							
								1310A.Reserve
			 Fund
									(a)Establishment of
			 Reserve FundIn carrying out the flood insurance program
			 authorized by this chapter, the Director shall establish in the Treasury of the
			 United States a National Flood Insurance Reserve Fund (in this section referred
			 to as the Reserve Fund) which shall—
										(1)be an account separate
			 from any other accounts or funds available to the Director; and
										(2)be available for meeting
			 the expected future obligations of the flood insurance program.
										(b)Reserve
			 ratioSubject to the phase-in requirements under subsection (d),
			 the Reserve Fund shall maintain a balance equal to—
										(1)1 percent of the sum of
			 the total potential loss exposure of all outstanding flood insurance policies
			 in force in the prior fiscal year; or
										(2)such higher percentage as
			 the Director determines to be appropriate, taking into consideration any
			 circumstance that may raise a significant risk of substantial future losses to
			 the Reserve Fund.
										(c)Maintenance of reserve
			 ratio
										(1)In
			 generalThe Director shall have the authority to establish,
			 increase, or decrease the amount of aggregate annual insurance premiums to be
			 collected for any fiscal year necessary—
											(A)to maintain the reserve
			 ratio required under subsection (b); and
											(B)to achieve such reserve
			 ratio, if the actual balance of such reserve is below the amount required under
			 subsection (b).
											(2)ConsiderationsIn
			 exercising the authority granted under paragraph (1), the Director shall
			 consider—
											(A)the expected operating
			 expenses of the Reserve Fund;
											(B)the insurance loss
			 expenditures under the flood insurance program;
											(C)any investment income
			 generated under the flood insurance program; and
											(D)any other factor that the
			 Director determines appropriate.
											(3)LimitationsIn
			 exercising the authority granted under paragraph (1), the Director shall be
			 subject to all other provisions of this Act, including any provisions relating
			 to chargeable premium rates or annual increases of such rates.
										(d)Phase-In
			 requirementsThe phase-in requirements under this subsection are
			 as follows:
										(1)In
			 generalBeginning in fiscal year 2008 and not ending until the
			 fiscal year in which the ratio required under subsection (b) is achieved, in
			 each such fiscal year the Director shall place in the Reserve Fund an amount
			 equal to not less than 7.5 percent of the reserve ratio required under
			 subsection (b).
										(2)Amount
			 satisfiedAs soon as the ratio required under subsection (b) is
			 achieved, and except as provided in paragraph (3), the Director shall not be
			 required to set aside any amounts for the Reserve Fund.
										(3)ExceptionIf
			 at any time after the ratio required under subsection (b) is achieved, the
			 Reserve Fund falls below the required ratio under subsection (b), the Director
			 shall place in the Reserve Fund for that fiscal year an amount equal to not
			 less than 7.5 percent of the reserve ratio required under subsection
			 (b).
										(e)Limitation on reserve
			 ratioIn any given fiscal year, if the Director determines that
			 the reserve ratio required under subsection (b) cannot be achieved, the
			 Director shall submit a report to Congress that—
										(1)describes and details the
			 specific concerns of the Director regarding such consequences;
										(2)demonstrates how such
			 consequences would harm the long-term financial soundness of the flood
			 insurance program; and
										(3)indicates the maximum
			 attainable reserve ratio for that particular fiscal
			 year.
										.
						116.Repayment plan for
		  borrowing authoritySection
		  1309 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016) is amended by
		  adding at the end the following:
							
								(c)Any funds borrowed by the Director under
			 the authority established in subsection (a) shall include a schedule for
			 repayment of such amounts which shall be transmitted to the—
									(1)Secretary of the Treasury;
									(2)Committee on Banking, Housing, and Urban
			 Affairs of the Senate; and
									(3)Committee on Financial Services of the
			 House of Representatives.
									(d)In addition to the requirement under
			 subsection (c), in connection with any funds borrowed by the Director under the
			 authority established in subsection (a), the Director, beginning 6 months after
			 the date on which such borrowed funds are issued, and continuing every 6 months
			 thereafter until such borrowed funds are fully repaid, shall submit a report on
			 the progress of such repayment to the—
									(1)Secretary of the Treasury;
									(2)Committee on Banking, Housing, and Urban
			 Affairs of the Senate; and
									(3)Committee on Financial Services of the
			 House of
			 Representatives.
									.
						117.Payment of condominium
		  claimsSection 1312 of the
		  National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section
		  113, is further amended by adding at the end the following:
							
								(c)Payment of claims to
			 condominium ownersThe Director may not deny payment for any
			 damage to or loss of property which is covered by flood insurance to
			 condominium owners who purchased such flood insurance separate and apart from
			 the flood insurance purchased by the condominium association in which such
			 owner is a member, based, solely or in any part, on the flood insurance
			 coverage of the condominium association or others on the overall property owned
			 by the condominium association. Notwithstanding any regulations, rules, or
			 restrictions established by the Director relating to appeals and filing
			 deadlines, the Director shall ensure that the requirements of this subsection
			 are met with respect to any claims for damages resulting from flooding in 2005
			 and
			 2006.
								.
						118.Technical Mapping
		  Advisory Council
							(a)EstablishmentThere
		  is established a council to be known as the Technical Mapping Advisory Council
		  (in this section referred to as the Council).
							(b)Membership
								(1)In
		  generalThe Council shall consist of the Director, or the
		  designee thereof, and 12 additional members to be appointed by the Director or
		  the designee of the Director, who shall be—
									(A)the Under Secretary of
		  Commerce for Oceans and Atmosphere (or the designee thereof);
									(B)a member of a recognized
		  professional surveying association or organization
									(C)a member of a recognized
		  professional mapping association or organization;
									(D)a member of a recognized
		  professional engineering association or organization;
									(E)a member of a recognized
		  professional association or organization representing flood hazard
		  determination firms;
									(F)a representative of the
		  United States Geological Survey;
									(G)a representative of a
		  recognized professional association or organization representing State
		  geographic information;
									(H)a representative of State
		  national flood insurance coordination offices;
									(I)a representative of the
		  Corps of Engineers;
									(J)the Secretary of the
		  Interior (or the designee thereof);
									(K)the Secretary of
		  Agriculture (or the designee thereof);
									(L)a member of a recognized
		  regional flood and storm water management organization;
									(M)a representative of a
		  State agency that has entered into a cooperating technical partnership with the
		  Director and has demonstrated the capability to produce flood insurance rate
		  maps; and
									(N)a representative of a
		  local government agency that has entered into a cooperating technical
		  partnership with the Director and has demonstrated the capability to produce
		  flood insurance rate maps.
									(2)QualificationsMembers
		  of the Council shall be appointed based on their demonstrated knowledge and
		  competence regarding surveying, cartography, remote sensing, geographic
		  information systems, or the technical aspects of preparing and using flood
		  insurance rate maps.
								(c)DutiesThe
		  Council shall—
								(1)recommend to the Director
		  how to improve in a cost-effective manner the—
									(A)accuracy, general
		  quality, ease of use, and distribution and dissemination of flood insurance
		  rate maps and risk data; and
									(B)performance metrics and
		  milestones required to effectively and efficiently map flood risk areas in the
		  United States;
									(2)recommend to the Director
		  mapping standards and guidelines for—
									(A)flood insurance rate
		  maps; and
									(B)data accuracy, data
		  quality, data currency, and data eligibility;
									(3)recommend to the Director
		  how to maintain on an ongoing basis flood insurance rate maps and flood risk
		  identification;
								(4)recommend procedures for
		  delegating mapping activities to State and local mapping partners;
								(5)recommend to the Director
		  and other Federal agencies participating in the Council—
									(A)methods for improving
		  interagency and intergovernmental coordination on flood mapping and flood risk
		  determination; and
									(B)a funding strategy to
		  leverage and coordinate budgets and expenditures across Federal agencies;
		  and
									(6)submit an annual report
		  to the Director that contains—
									(A)a description of the
		  activities of the Council;
									(B)an evaluation of the
		  status and performance of flood insurance rate maps and mapping activities to
		  revise and update flood insurance rate maps, as required under section 119;
		  and
									(C)a summary of
		  recommendations made by the Council to the Director.
									(d)Future conditions risk
		  assessment and modeling report
								(1)In
		  generalThe Council shall consult with scientists and technical
		  experts, other Federal agencies, States, and local communities to—
									(A)develop recommendations
		  on how to—
										(i)ensure that flood
		  insurance rate maps incorporate the best available climate science to assess
		  flood risks; and
										(ii)ensure that the Federal
		  Emergency Management Agency uses the best available methodology to consider the
		  impact of—
											(I)the rise in the sea
		  level; and
											(II)future development on
		  flood risk; and
											(B)not later than 1 year
		  after the date of enactment of this title, prepare written recommendations in a
		  future conditions risk assessment and modeling report and to submit such
		  recommendations to the Director.
									(2)Responsibility of the
		  DirectorThe Director, as part of the ongoing program to review
		  and update National Flood Insurance Program rate maps under section 119, shall
		  incorporate any future risk assessment submitted under paragraph (1)(B) in any
		  such revision or update.
								(e)ChairpersonThe
		  members of the Council shall elect 1 member to serve as the chairperson of the
		  Council (in this section referred to as the Chairperson).
							(f)CoordinationTo
		  ensure that the Council's recommendations are consistent, to the maximum extent
		  practicable, with national digital spatial data collection and management
		  standards, the Chairperson shall consult with the Chairperson of the Federal
		  Geographic Data Committee (established pursuant to OMB Circular A–16).
							(g)CompensationMembers
		  of the Council shall receive no additional compensation by reason of their
		  service on the Council.
							(h)Meetings and
		  actions
								(1)In
		  generalThe Council shall meet not less frequently than twice
		  each year at the request of the Chairperson or a majority of its members, and
		  may take action by a vote of the majority of the members.
								(2)Initial
		  meetingThe Director, or a person designated by the Director,
		  shall request and coordinate the initial meeting of the Council.
								(i)OfficersThe
		  Chairperson may appoint officers to assist in carrying out the duties of the
		  Council under subsection (c).
							(j)Staff
								(1)Staff of
		  FEMAUpon the request of the Chairperson, the Director may
		  detail, on a nonreimbursable basis, personnel of the Federal Emergency
		  Management Agency to assist the Council in carrying out its duties.
								(2)Staff of other Federal
		  agenciesUpon request of the Chairperson, any other Federal
		  agency that is a member of the Council may detail, on a non-reimbursable basis,
		  personnel to assist the Council in carrying out its duties.
								(k)PowersIn
		  carrying out this section, the Council may hold hearings, receive evidence and
		  assistance, provide information, and conduct research, as it considers
		  appropriate.
							(l)Report to
		  CongressThe Director, on an annual basis, shall report to the
		  Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee
		  on Financial Services of the House of Representatives, and the Office of
		  Management and Budget on the—
								(1)recommendations made by
		  the Council; and
								(2)actions taken by the
		  Federal Emergency Management Agency to address such recommendations to improve
		  flood insurance rate maps and flood risk data.
								119.National Flood Mapping
		  Program
							(a)Reviewing, updating,
		  and maintaining mapsThe Director, in coordination with the
		  Technical Mapping Advisory Council established under section 118, shall
		  establish an ongoing program under which the Director shall review, update, and
		  maintain National Flood Insurance Program rate maps in accordance with this
		  section.
							(b)Mapping
								(1)In
		  generalIn carrying out the program established under subsection
		  (a), the Director shall—
									(A)identify, review, update,
		  maintain, and publish National Flood Insurance Program rate maps with respect
		  to—
										(i)all areas located within
		  the 100-year floodplain;
										(ii)all areas located within
		  the 500-year floodplain;
										(iii)areas of residual risk
		  that have not previously been identified, including areas that are protected
		  levees, dams, and other man-made structures; and
										(iv)areas that could be
		  inundated as a result of the failure of a levee, dam, or other man-made
		  structure;
										(v)the level of protection
		  provided by man-made structures.
										(B)establish or update
		  flood-risk zone data in all such areas, and make estimates with respect to the
		  rates of probable flood caused loss for the various flood risk zones for each
		  such area; and
									(C)use, in identifying,
		  reviewing, updating, maintaining, or publishing any National Flood Insurance
		  Program rate map required under this section or under the National Flood
		  Insurance Act of 1968, the most accurate topography and elevation data
		  available.
									(2)Mapping
		  elementsEach map updated under this section shall:
									(A)Ground elevation
		  dataAssess the accuracy of current ground elevation data used
		  for hydrologic and hydraulic modeling of flooding sources and mapping of the
		  flood hazard and wherever necessary acquire new ground elevation data utilizing
		  the most up-to-date geospatial technologies in accordance with the existing
		  guidelines and specifications of the Federal Emergency Management
		  Agency.
									(B)Data on a watershed
		  basisDevelop National Flood Insurance Program flood data on a
		  watershed basis—
										(i)to provide the most
		  technically effective and efficient studies and hydrologic and hydraulic
		  modeling; and
										(ii)to eliminate, to the
		  maximum extent possible, discrepancies in base flood elevations between
		  adjacent political subdivisions.
										(3)Other
		  inclusionsIn updating maps under this section, the Director
		  shall include—
									(A)any relevant information
		  on coastal inundation from—
										(i)an applicable inundation
		  map of the Corps of Engineers; and
										(ii)data of the National
		  Oceanic and Atmospheric Administration relating to storm surge modeling;
										(B)any relevant information
		  of the United States Geological Survey on stream flows, watershed
		  characteristics, and topography that is useful in the identification of flood
		  hazard areas, as determined by the Director;
									(C)any relevant information
		  on land subsidence, coastal erosion areas, and other floor-related
		  hazards;
									(D)any relevant information
		  or data of the National Oceanic and Atmospheric Administration and the United
		  States Geological Survey relating to the best available climate science and the
		  potential for future inundation from sea level rise, increased precipitation,
		  and increased intensity of hurricanes due to global warming; and
									(E)any other relevant
		  information as may be recommended by the Technical Mapping Advisory
		  Committee.
									(c)StandardsIn
		  updating and maintaining maps under this section, the Director shall—
								(1)establish standards
		  to—
									(A)ensure that maps are
		  adequate for—
										(i)flood risk
		  determinations; and
										(ii)use by State and local
		  governments in managing development to reduce the risk of flooding; and
										(B)facilitate identification
		  and use of consistent methods of data collection and analysis by the Director,
		  in conjunction with State and local governments, in developing maps for
		  communities with similar flood risks, as determined by the Director; and
									(2)publish maps in a format
		  that is—
									(A)digital geospatial data
		  compliant;
									(B)compliant with the open
		  publishing and data exchange standards established by the Open Geospatial
		  Consortium; and
									(C)compliant with the North
		  American Vertical Datum of 1998 for New Hydrologic and Hydraulic
		  Engineering.
									(d)Communication and
		  outreach
								(1)In
		  generalThe Director shall—
									(A)work to enhance
		  communication and outreach to States, local communities, and property owners
		  about the effects of—
										(i)any potential changes to
		  National Flood Insurance Program rate maps that may result from the mapping
		  program required under this section; and
										(ii)that any such changes
		  may have on flood insurance purchase requirements; and
										(B)engage with local
		  communities to enhance communication and outreach to the residents of such
		  communities on the matters described under subparagraph (A).
									(2)Required
		  activitiesThe communication and outreach activities required
		  under paragraph (1) shall include—
									(A)notifying property owners when their
		  properties become included in, or when they are excluded from, an area having
		  special flood hazards and the effect of such inclusion or exclusion on the
		  applicability of the mandatory flood insurance purchase requirement under
		  section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a)
		  to such properties;
									(B)educating property owners
		  regarding the flood risk and reduction of this risk in their community,
		  including the continued flood risks to areas that are no longer subject to the
		  flood insurance mandatory purchase requirement;
									(C)educating property owners
		  regarding the benefits and costs of maintaining or acquiring flood insurance,
		  including, where applicable, lower-cost preferred risk policies under the
		  National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) for such
		  properties and the contents of such properties;
									(D)educating property owners
		  about flood map revisions and the process available such owners to appeal
		  proposed changes in flood elevations through their community; and
									(E)encouraging property
		  owners to maintain or acquire flood insurance coverage.
									(e)Authorization of
		  appropriationsThere is authorized to be appropriated to the
		  Director to carry out this section $400,000,000 for each of fiscal years 2008
		  through 2013.
							120.Removal of
		  limitation on State contributions for updating flood mapsSection 1360(f)(2) of the National Flood
		  Insurance Act of 1968 (42 U.S.C. 4101(f)(2)) is amended by striking ,
		  but which may not exceed 50 percent of the cost of carrying out the requested
		  revision or update.
						121.Coordination
							(a)Interagency budget
		  crosscut report
								(1)In
		  generalThe Secretary of Homeland Security, the Director, the
		  Director of the Office of Management and Budget, and the heads of each Federal
		  department or agency carrying out activities under sections 118 and 119 shall
		  work together to ensure that flood risk determination data and geospatial data
		  are shared among Federal agencies in order to coordinate the efforts of the
		  Nation to reduce its vulnerability to flooding hazards.
								(2)ReportNot
		  later than 30 days after the submission of the budget of the United States
		  Government by the President to Congress, the Director of the Office of
		  Management and Budget, in coordination with the Federal Emergency Management
		  Agency, the United States Geological Survey, the National Oceanic and
		  Atmospheric Administration, the Corps of Engineers, and other Federal agencies,
		  as appropriate, shall submit to the appropriate authorizing and appropriating
		  committees of the Senate and the House of Representatives a financial report,
		  certified by the Secretary or head of each such agency, an interagency budget
		  crosscut report that displays the budget proposed for each of the Federal
		  agencies working on flood risk determination data and digital elevation models,
		  including any planned interagency or intraagency transfers.
								(b)Duties of the
		  DirectorIn carrying out sections 118 and 119, the Director
		  shall—
								(1)participate, pursuant to
		  section 216 of Public Law 107–347 (116 Stat. 2945), in the establishment of
		  such standards and common protocols as are necessary to assure the
		  interoperability of geospatial data for all users of such information;
								(2)coordinate with, seek
		  assistance and cooperation of, and provide liaison to the Federal Geographic
		  Data Committee pursuant to Office of Management and Budget Circular A–16 and
		  Executive Order 12906 for the implementation of and compliance with such
		  standards;
								(3)integrate with, leverage,
		  and coordinate funding of, to the maximum extent practicable, the current flood
		  mapping activities of each unit of State and local government;
								(4)integrate with, leverage,
		  and coordinate, to the maximum extent practicable, the current geospatial
		  activities of other Federal agencies and units of State and local government;
		  and
								(5)develop a funding
		  strategy to leverage and coordinate budgets and expenditures, and to establish
		  joint funding mechanisms with other Federal agencies and units of State and
		  local government to share the collection and utilization of geospatial data
		  among all governmental users.
								122.Interagency
		  coordination study
							(a)In
		  generalThe Director shall enter into a contract with the
		  National Academy of Public Administration to conduct a study on how the Federal
		  Emergency Management Agency—
								(1)should improve
		  interagency and intergovernmental coordination on flood mapping, including a
		  funding strategy to leverage and coordinate budgets and expenditures;
		  and
								(2)can establish joint
		  funding mechanisms with other Federal agencies and units of State and local
		  government to share the collection and utilization of data among all
		  governmental users.
								(b)TimingNot
		  later than 180 days after the date of enactment of this title, the National
		  Academy of Public Administration shall report the findings of the study
		  required under subsection (a) to the—
								(1)Committee on Banking,
		  Housing, and Urban Affairs of the Senate;
								(2)Committee on Financial
		  Services of the House of Representatives;
								(3)Committee on
		  Appropriations of the Senate; and
								(4)Committee on
		  Appropriations of the House of Representatives.
								123.Nonmandatory
		  participation
							(a)Nonmandatory
		  participation in national flood insurance program for 500-year
		  floodplainAny area located within the 500-year floodplain shall
		  not be subject to the mandatory purchase requirements of sections 102 or 202 of
		  the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a, 4106).
							(b)Notice
								(1)By
		  DirectorIn carrying out the National Flood Insurance Program,
		  the Director shall provide notice to any community located in an area within
		  the 500-year floodplain.
								(2)Timing of
		  noticeThe notice required under paragraph (1) shall be made not
		  later than 6 months after the date of completion of the initial mapping of the
		  500-year floodplain, as required under section 118.
								(3)Lender required
		  notice
									(A)Regulated lending
		  institutionsEach Federal or State entity for lending regulation
		  (after consultation and coordination with the Federal Financial Institutions
		  Examination Council) shall, by regulation, require regulated lending
		  institutions, as a condition of making, increasing, extending, or renewing any
		  loan secured by property located in an area within the 500-year floodplain, to
		  notify the purchaser or lessee (or obtain satisfactory assurances that the
		  seller or lessor has notified the purchaser or lessee) and the servicer of the
		  loan that such property is located in an area within the 500-year floodplain,
		  in a manner that is consistent with and substantially identical to the notice
		  required under section 1364(a)(1) of the National Flood Insurance Act of 1968
		  (42 U.S.C. 4104a(a)(1)).
									(B)Federal or State agency
		  lendersEach Federal or State agency lender shall, by regulation,
		  require notification in the same manner as provided under subparagraph (A) with
		  respect to any loan that is made by a Federal or State agency lender and
		  secured by property located in an area within the 500-year floodplain.
									(C)Penalty for
		  noncomplianceAny regulated lending institution or Federal or
		  State agency lender that fails to comply with the notice requirements
		  established by this paragraph shall be subject to the penalties prescribed
		  under section 102(f)(5) of the Flood Disaster Protection Act of 1973 (42 U.S.C.
		  4012a(f)(5)).
									124.Notice of flood
		  insurance availability under RESPASection 5(b) of the Real Estate Settlement
		  Procedures Act of 1974 (12 U.S.C. 2604(b)) is amended—
							(1)in paragraph (4), by striking ;
		  and and inserting a semicolon;
							(2)in paragraph (5), by striking the period
		  and inserting ; and; and
							(3)by adding at the end the
		  following:
								
									(6)an explanation of flood
			 insurance and the availability of flood insurance under the National Flood
			 Insurance Program, whether or not the real estate is located in an area having
			 special flood
			 hazards.
									.
							125.Testing of new
		  floodproofing technologies
							(a)Permissible
		  testingA temporary
		  residential structure built for the purpose of testing a new flood proofing
		  technology, as described in subsection (b), in any State or community that
		  receives mitigation assistance under section 1366 of the National Flood
		  Insurance Act of 1968 (42 U.S.C. 4104c) may not be construed to be in violation
		  of any flood risk mitigation plan developed by that State or community and
		  approved by the Director of the Federal Emergency Management Agency.
							(b)Conditions on
		  testingTesting permitted under subsection (a) shall—
								(1)be performed on an uninhabited residential
		  structure;
								(2)require dismantling of
		  the structure at the conclusion of such testing; and
								(3)require that all costs
		  associated with such testing and dismantling be covered by the individual or
		  entity conducting the testing, or on whose behalf the testing is
		  conducted.
								(c)Rule of
		  constructionNothing in this section shall be construed to alter,
		  limit, or extend the availability of flood insurance to any structure that may
		  employ, utilize, or apply any technology tested under subsection (b).
							126.Participation in State
		  disaster claims mediation programsChapter I of the National Flood Insurance
		  Act of 1968 (42 U.S.C. 4011 et seq.) is amended by inserting after section 1313
		  the following:
							
								1314.Participation in
			 State disaster claims mediation programs
									(a)Requirement to
			 participateIn the case of the occurrence of a major disaster, as
			 defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5122) that may have resulted in flood damage under
			 the flood insurance program established under this chapter and other personal
			 lines residential property insurance coverage offered by a State regulated
			 insurer, upon request made by the insurance commissioner of a State (or such
			 other official responsible for regulating the business of insurance in the
			 State) for the participation of representatives of the Director in a program
			 sponsored by such State for nonbinding mediation of insurance claims resulting
			 from a major disaster, the Director shall cause representatives of the flood
			 insurance program to participate in such a State program where claims under the
			 flood insurance program are involved to expedite settlement of flood damage
			 claims resulting from such disaster.
									(b)Extent of
			 participationIn satisfying the requirements of subsection (a),
			 the Director shall require that each representative of the Director—
										(1)be certified for purposes
			 of the flood insurance program to settle claims against such program resulting
			 from such disaster in amounts up to the limits of policies under such
			 program;
										(2)attend State-sponsored
			 mediation meetings regarding flood insurance claims resulting from such
			 disaster at such times and places as may be arranged by the State;
										(3)participate in good faith
			 negotiations toward the settlement of such claims with policyholders of
			 coverage made available under the flood insurance program; and
										(4)finalize the settlement
			 of such claims on behalf of the flood insurance program with such
			 policyholders.
										(c)CoordinationRepresentatives
			 of the Director shall at all times coordinate their activities with insurance
			 officials of the State and representatives of insurers for the purposes of
			 consolidating and expediting settlement of claims under the national flood
			 insurance program resulting from such disaster.
									(d)Qualifications of
			 MediatorsEach State mediator participating in State-sponsored
			 mediation under this section shall be—
										(1)(A)a member in good
			 standing of the State bar in the State in which the mediation is to occur with
			 at least 2 years of practical experience; and
											(B)an
			 active member of such bar for at least 1 year prior to the year in which such
			 mediator's participation is sought; or
											(2)a retired trial judge
			 from any United States jurisdiction who was a member in good standing of the
			 bar in the State in which the judge presided for at least 5 years prior to the
			 year in which such mediator's participation is sought.
										(e)Mediation proceedings
			 and documents privilegedAs a condition of participation, all
			 statements made and documents produced pursuant to State-sponsored mediation
			 involving representatives of the Director shall be deemed privileged and
			 confidential settlement negotiations made in anticipation of litigation.
									(f)Liability, rights, or
			 obligations not affectedParticipation in State-sponsored
			 mediation, as described in this section does not—
										(1)affect or expand the
			 liability of any party in contract or in tort; or
										(2)affect the rights or
			 obligations of the parties, as established—
											(A)in any regulation issued
			 by the Director, including any regulation relating to a standard flood
			 insurance policy;
											(B)under this Act;
			 and
											(C)under any other provision
			 of Federal law.
											(g)Exclusive federal
			 jurisdictionParticipation in State-sponsored mediation shall not
			 alter, change, or modify the original exclusive jurisdiction of United States
			 courts, as set forth in this Act.
									(h)Cost
			 limitationNothing in this section shall be construed to require
			 the Director or a representative of the Director to pay additional mediation
			 fees relating to flood insurance claims associated with a State-sponsored
			 mediation program in which such representative of the Director
			 participates.
									(i)ExceptionIn
			 the case of the occurrence of a major disaster that results in flood damage
			 claims under the national flood insurance program and that does not result in
			 any loss covered by a personal lines residential property insurance
			 policy—
										(1)this section shall not
			 apply; and
										(2)the provisions of the
			 standard flood insurance policy under the national flood insurance program and
			 the appeals process established under section 205 of the
			 Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011
			 note) and the regulations issued pursuant to such section shall apply
			 exclusively.
										(j)Representatives of the
			 DirectorFor purposes of this section, the term
			 representatives of the Director means representatives of the
			 national flood insurance program who participate in the appeals process
			 established under section 205 of the Bunning-Bereuter-Blumenauer Flood
			 Insurance Reform Act of 2004 (42 U.S.C. 4011
			 note).
									.
						127.Reiteration of FEMA
		  responsibilities under the 2004 Reform Act
							(a)Minimum training and
		  education requirementsThe Director shall continue to work with
		  the insurance industry, State insurance regulators, and other interested
		  parties to implement the minimum training and education standards for all
		  insurance agents who sell flood insurance policies, as such standards were
		  determined by the Director in the notice published in the Federal Register on
		  September 1, 2005 (70 Fed. Reg. 52117) pursuant to section 207 of the
		  Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011
		  note).
							(b)Report on the overall
		  implementation of the Reform Act of 2004Not later than 3 months
		  after the date of the enactment of this title, the Director shall submit a
		  report to Congress—
								(1)describing the
		  implementation of each provision of the Bunning-Bereuter-Blumenauer Flood
		  Insurance Reform Act of 2004 (Public Law 108–264; 118 Stat. 712);
								(2)identifying each
		  regulation, order, notice, and other material issued by the Director in
		  implementing each provision of that Act;
								(3)explaining any statutory
		  or implied deadlines that have not been met; and
								(4)providing an estimate of
		  when the requirements of such missed deadlines will be fulfilled.
								128.Additional authority
		  of FEMA to collect information on claims payments
							(a)In
		  generalThe Director shall
		  collect, from property and casualty insurance companies that are authorized by
		  the Director to participate in the Write Your Own program any information and
		  data needed to determine the accuracy of the resolution of flood claims filed
		  on any property insured with a standard flood insurance policy obtained under
		  the program that was subject to a flood.
							(b)Type of information To
		  be collectedThe information
		  and data to be collected under subsection (a) may include—
								(1)any adjuster estimates
		  made as a result of flood damage, and if the insurance company also insures the
		  property for wind damage—
									(A)any adjuster estimates
		  for both wind and flood damage;
									(B)the amount paid to the
		  property owner for wind and flood claims;
									(C)the total amount paid to
		  the policyholder for damages as a result of the event that caused the flooding
		  and other losses;
									(2)any amounts paid to the policyholder by the
		  insurance company for damages to the insured property other than flood damages;
		  and
								(3)the total amount paid to the policyholder
		  by the insurance company for all damages incurred to the insured property as a
		  result of the flood.
								129.Expense reimbursements
		  of insurance companies
							(a)Submission of biennial
		  reports
								(1)To the
		  DirectorNot later than 20 days after the date of enactment of
		  this title, each property and casualty insurance company that is authorized by
		  the Director to participate in the Write Your Own program shall submit to the
		  Director any biennial report prepared in the prior 5 years by such
		  company.
								(2)To
		  GAONot later than 10 days after the submission of the biennial
		  reports under paragraph (1), the Director shall submit all such reports to the
		  Comptroller General of the United States.
								(3)Notice to Congress of
		  failure to complyThe Director shall notify and report to the
		  Committee on Banking, Housing, and Urban Affairs of the Senate and the
		  Committee on Financial Services of the House of Representatives on any property
		  and casualty insurance company participating in the Write Your Own program that
		  failed to submit its biennial reports as required under paragraph (1).
								(4)Failure to
		  complyA property and casualty insurance company that is
		  authorized by the Director to participate in the Write Your Own program which
		  fails to comply with the reporting requirement under this subsection or the
		  requirement under section 62.23(j)(1) of title 44, Code of Federal Regulations
		  (relating to biennial audit of the flood insurance financial statements) shall
		  be subject to a civil penalty in an amount equal to $1,000 per day for each day
		  that the company remains in noncompliance with either such requirement.
								(b)FEMA rulemaking on
		  expenses of WYO programNot later than 180 days after the date of
		  enactment of this title, the Director shall conduct a rulemaking proceeding to
		  devise a data collection methodology to allow the Federal Emergency Management
		  Agency to collect consistent information on the expenses (including the
		  operating and administrative expenses for adjustment of claims) of property and
		  casualty insurance companies participating in the Write Your Own program for
		  selling, writing, and servicing, standard flood insurance policies.
							(c)Submission of expense
		  reportsNot later than 60 days after the effective date of the
		  final rule established pursuant to subsection (b), each property and casualty
		  insurance company participating in the Write Your Own program shall submit a
		  report to the Director that details for the prior 5 years the expense levels of
		  each such company for selling, writing, and servicing standard flood insurance
		  policies based on the methodologies established under subsection (b).
							(d)FEMA rulemaking on
		  reimbursement of expenses under the WYO programNot later than 15
		  months after the date of enactment of this title, the Director shall conduct a
		  rulemaking proceeding to formulate revised expense reimbursements to property
		  and casualty insurance companies participating in the Write Your Own program
		  for their expenses (including their operating and administrative expenses for
		  adjustment of claims) in selling, writing, and servicing standard flood
		  insurance policies, including how such companies shall be reimbursed in both
		  catastrophic and non-catastrophic years. Such reimbursements shall be
		  structured to ensure reimbursements track the actual expenses, including
		  standard business costs and operating expenses, of such companies as close as
		  practicably possible.
							(e)Report of the
		  DirectorNot later than 60 days after the effective date of any
		  final rule established pursuant to subsection (b) or subsection (d), the
		  Director shall submit to the Committee on Banking, Housing, and Urban Affairs
		  of the Senate and the Committee on Financial Services of the House of
		  Representatives a report containing—
								(1)the specific rationale
		  and purposes of such rule;
								(2)the reasons for the
		  adoption of the policies contained in such rule; and
								(3)the degree to which such
		  rule accurately represents the true operating costs and expenses of property
		  and casualty insurance companies participating in the Write Your Own
		  program.
								(f)GAO study and report on
		  expenses of WYO program
								(1)StudyNot
		  later than 180 days after the effective date of the final rule established
		  pursuant to subsection (d), the Comptroller General of the United States
		  shall—
									(A)conduct a study on the
		  efficacy, adequacy, and sufficiency of the final rules established pursuant to
		  subsections (b) and (d); and
									(B)report to the Committee
		  on Banking, Housing, and Urban Affairs of the Senate and the Committee on
		  Financial Services of the House of Representatives on the findings of the study
		  conducted under subparagraph (A).
									(2)GAO
		  authorityIn conducting the study and report required under
		  paragraph (1), the Comptroller General—
									(A)may use any previous
		  findings, studies, or reports that the Comptroller General previously completed
		  on the Write Your Own program;
									(B)shall determine
		  if—
										(i)the final rules
		  established pursuant to subsections (b) and (d) allow the Federal Emergency
		  Management Agency to access adequate information regarding the actual expenses
		  of property and casualty insurance companies participating in the Write Your
		  Own program; and
										(ii)the actual
		  reimbursements paid out under the final rule established in subsection (d)
		  accurately reflect the expenses reported by property and casualty insurance
		  companies participating in the Write Your Own program, including the standard
		  business costs and operating expenses of such companies; and
										(C)shall analyze the effect
		  of such rules on the level of participation of property and casualty insurers
		  in the Write Your Own program.
									130.Extension of pilot
		  program for mitigation of severe repetitive loss properties
							(a)In
		  generalSection 1361A of the
		  National Flood Insurance Act of 1968 (42 U.S.C. 4102a) is
		  amended—
								(1)in subsection
		  (k)(1)—
									(A)in the first sentence, by
		  striking in each of fiscal years 2005, 2006, 2007, 2008, and
		  2009 and inserting in each fiscal year through fiscal year
		  2013; and
									(B)by adding at the end the
		  following new sentence: For fiscal years 2008 through the 2013, the
		  total amount that the Director may use to provide assistance under this section
		  shall not exceed $240,000,000.; and
									(2)by striking subsection
		  (l).
								(b)Report to Congress on
		  implementation statusNot later than 6 months after the date of
		  enactment of this title, the Director shall report to the Committee on Banking,
		  Housing, and Urban Affairs of the Senate and the Committee on Financial
		  Services of the House of Representatives on the status of the implementation of
		  the pilot program for severe repetitive loss properties authorized under
		  section 1361A of the National Flood Insurance Act of 1968 (42 U.S.C.
		  4102a).
							(c)RulemakingNo
		  later than 90 days after the date of enactment of this title, the Director
		  shall issue final rules to carry out the severe repetitive loss pilot program
		  authorized under section 1361A of the National Flood Insurance Act of 1968
		  (42 U.S.C.
		  4102a).
							131.Flood insurance
		  advocateChapter II of the
		  National Flood Insurance Act of 1968 is amended by inserting after section 1330
		  (42 U.S.C.
		  4041) the following new section:
							
								1330A.Office of the flood
			 insurance advocate
									(a)Establishment of
			 position
										(1)In
			 generalThere shall be in the Federal Emergency Management Agency
			 an Office of the Flood Insurance Advocate which shall be headed by the National
			 Flood Insurance Advocate. The National Flood Insurance Advocate shall—
											(A)to the extent amounts are
			 provided pursuant to subsection (n), be compensated at the same rate as the
			 highest rate of basic pay established for the Senior Executive Service under
			 section 5382 of title 5, United States Code, or, if the Director so determines,
			 at a rate fixed under section 9503 of such title;
											(B)be appointed by the
			 Director without regard to political affiliation;
											(C)report to and be under
			 the general supervision of the Director, but shall not report to, or be subject
			 to supervision by, any other officer of the Federal Emergency Management
			 Agency; and
											(D)consult with the
			 Assistant Administrator for Mitigation or any successor thereto, but shall not
			 report to, or be subject to the general supervision by, the Assistant
			 Administrator for Mitigation or any successor thereto.
											(2)QualificationsAn individual appointed under paragraph
			 (1)(B) shall have a background in customer service, or experience representing
			 insureds, as well as experience in investigations or audits.
										(3)Restriction on
			 employmentAn individual may be appointed as the National Flood
			 Insurance Advocate only if such individual was not an officer or employee of
			 the Federal Emergency Management Agency with duties relating to the national
			 flood insurance program during the 2-year period ending with such appointment
			 and such individual agrees not to accept any employment with the Federal
			 Emergency Management Agency for at least 2 years after ceasing to be the
			 National Flood Insurance Advocate. Service as an employee of the National Flood
			 Insurance Advocate shall not be taken into account in applying this
			 paragraph.
										(4)StaffTo
			 the extent amounts are provided pursuant to subsection (n), the National Flood
			 Insurance Advocate may employ such personnel as may be necessary to carry out
			 the duties of the Office.
										(5)IndependenceThe
			 Director shall not prevent or prohibit the National Flood Insurance Advocate
			 from initiating, carrying out, or completing any audit or investigation, or
			 from issuing any subpoena or summons during the course of any audit or
			 investigation.
										(6)RemovalThe
			 President and the Director shall have the power to remove, discharge, or
			 dismiss the National Flood Insurance Advocate. Not later than 15 days after the
			 removal, discharge, or dismissal of the Advocate, the President or the Director
			 shall report to the Committee on Banking of the Senate and the Committee on
			 Financial Services of the House of Representatives on the basis for such
			 removal, discharge, or dismissal.
										(b)Functions of
			 OfficeIt shall be the function of the Office of the Flood
			 Insurance Advocate to—
										(1)assist injure under the
			 national flood insurance program in resolving problems with the Federal
			 Emergency Management Agency relating to such program;
										(2)identify areas in which
			 such injure have problems in dealings with the Federal Emergency Management
			 Agency relating to such program;
										(3)propose changes in the
			 administrative practices of the Federal Emergency Management Agency to mitigate
			 problems identified under paragraph (2);
										(4)identify potential
			 legislative, administrative, or regulatory changes which may be appropriate to
			 mitigate such problems;
										(5)conduct, supervise, and
			 coordinate—
											(A)systematic and random
			 audits and investigations of insurance companies and associated entities that
			 sell or offer policies under the National Flood Insurance Program to determine
			 whether such insurance companies or associated entities are allocating only
			 flood losses under such insurance policies to the National Flood Insurance
			 Program; and
											(B)audits and investigations
			 to determine if an insurance company or associated entity described under
			 subparagraph (A) is negotiating on behalf of the National Flood Insurance
			 Program with third parties in good faith;
											(6)conduct, supervise, and
			 coordinate investigations into the operations of the national flood insurance
			 program for the purpose of—
											(A)promoting economy and
			 efficiency in the administration of such program;
											(B)preventing and detecting
			 fraud and abuse in the program; and
											(C)identifying, and
			 referring to the Attorney General for prosecution, any participant in such
			 fraud or abuse; and
											(7)identify and investigate
			 conflicts of interest that undermine the economy and efficiency of the national
			 flood insurance program.
										(c)Authority of the
			 national flood insurance advocateThe National Flood Insurance
			 Advocate may—
										(1)have access to all
			 records, reports, audits, reviews, documents, papers, recommendations, or other
			 material available to the Director which relate to administration or operation
			 of the national flood insurance program with respect to which the National
			 Flood Insurance Advocate has responsibilities under this section, including
			 information submitted pursuant to Section 128 of this Act;
										(2)undertake such
			 investigations and reports relating to the administration or operation of the
			 national flood insurance program as are, in the judgment of the National Flood
			 Insurance Advocate, necessary or desirable;
										(3)request such information
			 or assistance as may be necessary for carrying out the duties and
			 responsibilities provided by this section from any Federal, State, or local
			 governmental agency or unit thereof;
										(4)request the production of
			 information, documents, reports, answers, records (including phone records),
			 accounts, papers, emails, hard drives, backup tapes, software, audio or visual
			 aides, and any other data and documentary evidence necessary in the performance
			 of the functions assigned to the National Flood Insurance Advocate by this
			 section;
										(5)request the testimony of
			 any person in the employ of any insurance company or associated entity
			 participating in the National Flood Insurance Program, described under
			 subsection (b)(5)(A), or any successor to such company or entity, including any
			 member of the board of such company or entity, any trustee of such company or
			 entity, any partner in such company or entity, or any agent or representative
			 of such company or entity;
										(6)select, appoint, and
			 employ such officers and employees as may be necessary for carrying out the
			 functions, powers, and duties of the Office subject to the provisions of title
			 5, United States Code, governing appointments in the competitive service, and
			 the provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates;
										(7)obtain services as
			 authorized by section 3109 of title 5, United States Code, at daily rates not
			 to exceed the equivalent rate prescribed for the rate of basic pay for a
			 position at level IV of the Executive Schedule; and
										(8)to the extent and in such
			 amounts as may be provided in advance by appropriations Acts, enter into
			 contracts and other arrangements for audits, studies, analyses, and other
			 services with public agencies and with private persons, and to make such
			 payments as may be necessary to carry out the provisions of this
			 section.
										(d)Additional duties of
			 the NFIAThe National Flood Insurance Advocate shall—
										(1)monitor the coverage and
			 geographic allocation of regional offices of flood insurance advocates;
										(2)develop guidance to be
			 distributed to all Federal Emergency Management Agency officers and employees
			 having duties with respect to the national flood insurance program, outlining
			 the criteria for referral of inquiries by insureds under such program to
			 regional offices of flood insurance advocates;
										(3)ensure that the local
			 telephone number for each regional office of the flood insurance advocate is
			 published and available to such insureds served by the office; and
										(4)establish temporary State
			 or local offices where necessary to meet the needs of qualified insureds
			 following a flood event.
										(e)Other
			 responsibilities
										(1)Additional requirements
			 relating to certain auditsPrior to conducting any audit or
			 investigation relating to the allocation of flood losses under subsection
			 (b)(5)(A), the National Flood Insurance Advocate may—
											(A)consult with appropriate
			 subject-matter experts to identify the data necessary to determine whether
			 flood claims paid by insurance companies or associated entities on behalf the
			 national flood insurance program reflect damages caused by flooding;
											(B)collect or compile the
			 data identified in subparagraph (A), utilizing existing data sources to the
			 maximum extent practicable; and
											(C)establish policies,
			 procedures, and guidelines for application of such data in all audits and
			 investigations authorized under this section.
											(2)Annual reports
											(A)ActivitiesNot
			 later than December 31 of each calendar year, the National Flood Insurance
			 Advocate shall report to the Committee on Banking, Housing, and Urban Affairs
			 of the Senate and the Committee on Financial Services of the House of
			 Representatives on the activities of the Office of the Flood Insurance Advocate
			 during the fiscal year ending during such calendar year. Any such report shall
			 contain a full and substantive analysis of such activities, in addition to
			 statistical information, and shall—
												(i)identify the initiatives
			 the Office of the Flood Insurance Advocate has taken on improving services for
			 insureds under the national flood insurance program and responsiveness of the
			 Federal Emergency Management Agency with respect to such initiatives;
												(ii)describe the nature of
			 recommendations made to the Director under subsection (i);
												(iii)contain a summary of
			 the most serious problems encountered by such insureds, including a description
			 of the nature of such problems;
												(iv)contain an inventory of
			 any items described in clauses (i), (ii), and (iii) for which action has been
			 taken and the result of such action;
												(v)contain an inventory of
			 any items described in clauses (i), (ii), and (iii) for which action remains to
			 be completed and the period during which each item has remained on such
			 inventory;
												(vi)contain an inventory of
			 any items described in clauses (i), (ii), and (iii) for which no action has
			 been taken, the period during which each item has remained on such inventory
			 and the reasons for the inaction;
												(vii)identify any Flood
			 Insurance Assistance Recommendation which was not responded to by the Director
			 in a timely manner or was not followed, as specified under subsection
			 (i);
												(viii)contain
			 recommendations for such administrative and legislative action as may be
			 appropriate to resolve problems encountered by such insureds;
												(ix)identify areas of the
			 law or regulations relating to the national flood insurance program that impose
			 significant compliance burdens on such insureds or the Federal Emergency
			 Management Agency, including specific recommendations for remedying these
			 problems;
												(x)identify the most
			 litigated issues for each category of such insureds, including recommendations
			 for mitigating such disputes;
												(xi)identify ways to promote
			 the economy, efficiency, and effectiveness in the administration of the
			 national flood insurance program;
												(xii)identify fraud and
			 abuse in the national flood insurance program; and
												(xiii)include such other
			 information as the National Flood Insurance Advocate may deem advisable.
												(B)Direct submission of
			 reportEach report required under this paragraph shall be
			 provided directly to the committees identified in subparagraph (A) without any
			 prior review or comment from the Director, the Secretary of Homeland Security,
			 or any other officer or employee of the Federal Emergency Management Agency or
			 the Department of Homeland Security, or the Office of Management and
			 Budget.
											(3)Information and
			 assistance from other agencies
											(A)In
			 generalUpon request of the National Flood Insurance Advocate for
			 information or assistance under this section, the head of any Federal agency
			 shall, insofar as is practicable and not in contravention of any statutory
			 restriction or regulation of the Federal agency from which the information is
			 requested, furnish to the National Flood Insurance Advocate, or to an
			 authorized designee of the National Flood Insurance Advocate, such information
			 or assistance.
											(B)Refusal to
			 complyWhenever information or assistance requested under this
			 subsection is, in the judgment of the National Flood Insurance Advocate,
			 unreasonably refused or not provided, the National Flood Insurance Advocate
			 shall report the circumstances to the Director without delay.
											(f)Compliance with GAO
			 standardsIn carrying out the responsibilities established under
			 this section, the National Flood Insurance Advocate shall—
										(1)comply with standards
			 established by the Comptroller General of the United States for audits of
			 Federal establishments, organizations, programs, activities, and
			 functions;
										(2)establish guidelines for
			 determining when it shall be appropriate to use non-Federal auditors;
										(3)take appropriate steps to
			 assure that any work performed by non-Federal auditors complies with the
			 standards established by the Comptroller General as described in paragraph (1);
			 and
										(4)take the necessary steps
			 to minimize the publication of proprietary and trade secrets
			 information.
										(g)Personnel
			 actions
										(1)In
			 generalThe National Flood Insurance Advocate shall have the
			 responsibility and authority to—
											(A)appoint regional flood
			 insurance advocates in a manner that will provide appropriate coverage based
			 upon regional flood insurance program participation; and
											(B)hire, evaluate, and take
			 personnel actions (including dismissal) with respect to any employee of any
			 regional office of a flood insurance advocate described in subparagraph
			 (A).
											(2)ConsultationThe
			 National Flood Insurance Advocate may consult with the appropriate supervisory
			 personnel of the Federal Emergency Management Agency in carrying out the
			 National Flood Insurance Advocate’s responsibilities under this
			 subsection.
										(h)Operation of regional
			 offices
										(1)In
			 generalEach regional flood insurance advocate appointed pursuant
			 to subsection (d)—
											(A)shall report to the
			 National Flood Insurance Advocate or delegate thereof;
											(B)may consult with the
			 appropriate supervisory personnel of the Federal Emergency Management Agency
			 regarding the daily operation of the regional office of the flood insurance
			 advocate;
											(C)shall, at the initial
			 meeting with any insured under the national flood insurance program seeking the
			 assistance of a regional office of the flood insurance advocate, notify such
			 insured that the flood insurance advocate offices operate independently of any
			 other Federal Emergency Management Agency office and report directly to
			 Congress through the National Flood Insurance Advocate; and
											(D)may, at the flood
			 insurance advocate’s discretion, not disclose to the Director contact with, or
			 information provided by, such insured.
											(2)Maintenance of
			 independent communicationsEach regional office of the flood
			 insurance advocate shall maintain a separate phone, facsimile, and other
			 electronic communication access.
										(i)Flood Insurance
			 Assistance recommendations
										(1)Authority to
			 issueUpon application filed by a qualified insured with the
			 Office of the Flood Insurance Advocate (in such form, manner, and at such time
			 as the Director shall by regulation prescribe), the National Flood Insurance
			 Advocate may issue a Flood Insurance Assistance Recommendation, if the Advocate
			 finds that the qualified insured is suffering a significant hardship, such as a
			 significant delay in resolving claims where the insured is incurring
			 significant costs as a result of such delay, or where the insured is at risk of
			 adverse action, including the loss of property, as a result of the manner in
			 which the flood insurance laws are being administered by the Director.
										(2)Terms of a flood
			 insurance assistance recommendationThe terms of a Flood
			 Insurance Assistance Recommendation may recommend to the Director that the
			 Director, within a specified time period, cease any action, take any action as
			 permitted by law, or refrain from taking any action, including the payment of
			 claims, with respect to the qualified insured under any other provision of law
			 which is specifically described by the National Flood Insurance Advocate in
			 such recommendation.
										(3)Director
			 responseNot later than 15 days after the receipt of any Flood
			 Insurance Assistance Recommendation under this subsection, the Director shall
			 respond in writing as to—
											(A)whether such
			 recommendation was followed;
											(B)why such recommendation
			 was or was not followed; and
											(C)what, if any, additional
			 actions were taken by the Director to prevent the hardship indicated in such
			 recommendation.
											(4)Responsibilities of
			 DirectorThe Director shall establish procedures requiring a
			 formal response consistent with the requirements of paragraph (3) to all
			 recommendations submitted to the Director by the National Flood Insurance
			 Advocate under this subsection.
										(j)Reporting of potential
			 criminal violationsIn carrying out the duties and
			 responsibilities established under this section, the National Flood Insurance
			 Advocate shall report expeditiously to the Attorney General whenever the
			 National Flood Insurance Advocate has reasonable grounds to believe there has
			 been a violation of Federal criminal law.
									(k)Coordination
										(1)With other Federal
			 agenciesIn carrying out the duties and responsibilities
			 established under this section, the National Flood Insurance Advocate—
											(A)shall give particular
			 regard to the activities of the Inspector General of the Department of Homeland
			 Security with a view toward avoiding duplication and insuring effective
			 coordination and cooperation; and
											(B)may participate, upon
			 request of the Inspector General of the Department of Homeland Security, in any
			 audit or investigation conducted by the Inspector General.
											(2)With State
			 regulatorsIn carrying out any investigation or audit under this
			 section, the National Flood Insurance Advocate shall coordinate its activities
			 and efforts with any State insurance authority that is concurrently undertaking
			 a similar or related investigation or audit.
										(3)Avoidance of
			 redundancies in the resolution of problemsIn providing any
			 assistance to a policyholder pursuant to paragraphs (1) and (2) of subsection
			 (b), the National Flood Insurance Advocate shall consult with the Director to
			 eliminate, avoid, or reduce any redundancies in actions that may arise as a
			 result of the actions of the National Flood Insurance Advocate and the claims
			 appeals process described under section 62.20 of title 44, Code of Federal
			 Regulations.
										(l)Authority of the
			 director To levy penaltiesThe Director and the Advocate shall
			 establish procedures to take appropriate action against an insurance company,
			 including monetary penalties and removal or suspension from the program, when a
			 company refuses to cooperate with an investigation or audit under this section
			 or where a finding has been made of improper conduct.
									(m)DefinitionsFor
			 purposes of this subsection:
										(1)Associated
			 entityThe term associated entity means any person,
			 corporation, or other legal entity that contracts with the Director or an
			 insurance company to provide adjustment services, benefits calculation
			 services, claims services, processing services, or record keeping services in
			 connection with standard flood insurance policies made available under the
			 national flood insurance program.
										(2)Insurance
			 companyThe term insurance company refers to any
			 property and casualty insurance company that is authorized by the Director to
			 participate in the Write Your Own program under the national flood insurance
			 program.
										(3)National Flood
			 Insurance AdvocateThe term National Flood Insurance
			 Advocate includes any designee of the National Flood Insurance
			 Advocate.
										(4)Qualified
			 insuredThe term qualified insured means an insured
			 under coverage provided under the national flood insurance program under this
			 title.
										(n)FundingPursuant
			 to section 1310(a)(8), the Director may use amounts from the National Flood
			 Insurance Fund to fund the activities of the Office of the Flood Advocate in
			 each of fiscal years 2009 through 2014, except that the amount so used in each
			 such fiscal year may not exceed $5,000,000 and shall remain available until
			 expended. Notwithstanding any other provision of this title, amounts made
			 available pursuant to this subsection shall not be subject to offsetting
			 collections through premium rates for flood insurance coverage under this
			 title.
									.
						132.Studies and
		  Reports
							(a)Report on expanding the
		  National Flood Insurance ProgramNot later than 1 year after the
		  date of the enactment of this title, the Comptroller General of the United
		  States shall conduct a study and submit a report to the Committee on Banking,
		  Housing, and Urban Affairs of the Senate and the Committee on Financial
		  Services of the House of Representatives, on—
								(1)the number of flood
		  insurance policy holders currently insuring—
									(A)a residential structure
		  up to the maximum available coverage amount, as established in section 61.6 of
		  title 44, Code of Federal Regulations, of—
										(i)$250,000 for the
		  structure; and
										(ii)$100,000 for the
		  contents of such structure; or
										(B)a commercial structure up
		  to the maximum available coverage amount, as established in section 61.6 of
		  title 44, Code of Federal Regulations, of $500,000;
									(2)the increased losses the
		  National Flood Insurance Program would have sustained during the 2004 and 2005
		  hurricane season if the National Flood Insurance Program had insured all
		  policyholders up to the maximum conforming loan limit for fiscal year 2006 of
		  $417,000, as established under section 302(b)(2) of the Federal National
		  Mortgage Association Charter Act (12 U.S.C. 1717(b)(2));
								(3)the availability in the
		  private marketplace of flood insurance coverage in amounts that exceed the
		  current limits of coverage amounts established in section 61.6 of title 44,
		  Code of Federal Regulations; and
								(4)what effect, if
		  any—
									(A)raising the current
		  limits of coverage amounts established in section 61.6 of title 44, Code of
		  Federal Regulations, would have on the ability of private insurers to continue
		  providing flood insurance coverage; and
									(B)reducing the current
		  limits of coverage amounts established in section 61.6 of title 44, Code of
		  Federal Regulations, would have on the ability of private insurers to provide
		  sufficient flood insurance coverage to effectively replace the current level of
		  flood insurance coverage being provided under the National Flood Insurance
		  Program.
									(b)Report of the Director
		  on activities under the National Flood Insurance Program
								(1)In
		  generalThe Director shall, on an annual basis, submit a full
		  report on the operations, activities, budget, receipts, and expenditures of the
		  National Flood Insurance Program for the preceding 12-month period to the
		  Committee on Banking, Housing, and Urban Affairs of the Senate and the
		  Committee on Financial Services of the House of Representatives.
								(2)TimingEach
		  report required under paragraph (1) shall be submitted to the committees
		  described in paragraph (1) not later than 3 months following the end of each
		  fiscal year.
								(3)ContentsEach
		  report required under paragraph (1) shall include—
									(A)the current financial
		  condition and income statement of the National Flood Insurance Fund established
		  under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C.
		  4017), including—
										(i)premiums paid into such
		  Fund;
										(ii)policy claims against
		  such Fund; and
										(iii)expenses in
		  administering such Fund;
										(B)the number and face value
		  of all policies issued under the National Flood Insurance Program that are in
		  force;
									(C)a description and summary
		  of the losses attributable to repetitive loss structures;
									(D)a description and summary
		  of all losses incurred by the National Flood Insurance Program due to—
										(i)hurricane related damage;
		  and
										(ii)nonhurricane related
		  damage;
										(E)the amounts made
		  available by the Director for mitigation assistance under section 1366(e)(5) of
		  the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(e)(5)) for the
		  purchase of properties substantially damaged by flood for that fiscal year, and
		  the actual number of flood damaged properties purchased and the total cost
		  expended to purchase such properties;
									(F)the estimate of the
		  Director as to the average historical loss year, and the basis for that
		  estimate;
									(G)the estimate of the
		  Director as to the maximum amount of claims that the National Flood Insurance
		  Program would have to expend in the event of a catastrophic year;
									(H)the average—
										(i)amount of insurance
		  carried per flood insurance policy;
										(ii)premium per flood
		  insurance policy; and
										(iii)loss per flood
		  insurance policy; and
										(I)the number of claims
		  involving damages in excess of the maximum amount of flood insurance available
		  under the National Flood Insurance Program and the sum of the amount of all
		  damages in excess of such amount.
									(c)GAO study on pre-FIRM
		  structuresNot later than 1 year after the date of the enactment
		  of this title, the Comptroller General of the United States shall conduct a
		  study and submit a report to the Committee on Banking, Housing, and Urban
		  Affairs of the Senate and the Committee on Financial Services of the House of
		  Representatives, on the—
								(1)composition of the
		  remaining pre-FIRM structures that are explicitly receiving discounted premium
		  rates under section 1307 of the National Flood Insurance Act of 1968 (42 U.S.C.
		  4104), including the historical basis for the receipt of such subsidy and
		  whether such subsidy has outlasted its purpose;
								(2)number and fair market
		  value of such structures;
								(3)respective income level
		  of each owner of such structure;
								(4)number of times each such
		  structure has been sold since 1968, including specific dates, sales price, and
		  any other information the Secretary determines appropriate;
								(5)total losses incurred by
		  such structures since the establishment of the National Flood Insurance Program
		  compared to the total losses incurred by all structures that are charged a
		  nondiscounted premium rate;
								(6)total cost of foregone
		  premiums since the establishment of the National Flood Insurance Program, as a
		  result of the subsidies provided to such structures;
								(7)annual cost to the
		  taxpayer, as a result of the subsidies provided to such structures;
								(8)the premium income
		  collected and the losses incurred by the National Flood Insurance Program as a
		  result of such explicitly subsidized structures compared to the premium income
		  collected and the losses incurred by such Program as result of structures that
		  are charged a nondiscounted premium rate, on a State-by-State basis; and
								(9)the most efficient way to
		  eliminate the subsidy to such structures.
								(d)GAO review of FEMA
		  contractorsThe Comptroller General of the United States, in
		  conjunction with the Department of Homeland Security's Inspectors general
		  Office, shall—
								(1)conduct a review of the 3
		  largest contractors the Director uses in administering the National Flood
		  Insurance Program; and
								(2)not later than 18 months
		  after the date of enactment of this title, submit a report on the findings of
		  such review to the Director, the Committee on Banking, Housing, and Urban
		  Affairs of the Senate, and the Committee on Financial Services of the House of
		  Representatives.
								133.Feasibility study on
		  private reinsuranceNot later
		  than 1 year after the date of enactment of this Act, the Comptroller General of
		  the United States shall conduct and submit a report to Congress on—
							(1)the feasibility of requiring the Director,
		  as part of carrying out the responsibilities of the Director under the National
		  Flood Insurance Program, to purchase private reinsurance or retrocessional
		  coverage, in addition to any such reinsurance coverage required under section
		  1335 of the National Flood Insurance Act of 1968 (42 U.S.C. 4055), to
		  underlying primary private insurers for losses arising due to flood insurance
		  coverage provided by such insurers;
							(2)the feasibility of
		  repealing the reinsurance requirement under such section 1335, and requiring
		  the Director, as part of carrying out the responsibilities of the Director
		  under the National Flood Insurance Program, to purchase private reinsurance or
		  retrocessional coverage to underlying primary private insurers for losses
		  arising due to flood insurance coverage provided by such insurer; and
							(3)the estimated total
		  savings to the taxpayer of taking each such action described in paragraph (1)
		  or (2).
							134.Policy
		  disclosures
							(a)In
		  generalNotwithstanding any
		  other provision of law, in addition to any other disclosures that may be
		  required, each policy under the National Flood Insurance Program shall state
		  all conditions, exclusions, and other limitations pertaining to coverage under
		  the subject policy, regardless of the underlying insurance product, in plain
		  English, in boldface type, and in a font size that is twice the size of the
		  text of the body of the policy.
							(b)ViolationsAny
		  person that violates the requirements of this section shall be subject to a
		  fine of not more than $50,000 at the discretion of the Director.
							135.Report on inclusion of
		  building codes in floodplain management criteriaNot later than 6 months after the date of
		  the enactment of this Act, the Director of the Federal Emergency Management
		  Agency shall conduct a study and submit a report to the Committee on Financial
		  Services of the House of Representatives and the Committee on Banking, Housing,
		  and Urban Affairs of the Senate regarding the impact, effectiveness, and
		  feasibility of amending section 1361 of the National Flood Insurance Act of
		  1968 (42 U.S.C.
		  4102) to include widely used and nationally recognized building
		  codes as part of the floodplain management criteria developed under such
		  section, and shall determine—
							(1)the regulatory,
		  financial, and economic impacts of such a building code requirement on
		  homeowners, States and local communities, local land use policies, and the
		  Federal Emergency Management Agency;
							(2)the resources required of
		  State and local communities to administer and enforce such a building code
		  requirement;
							(3)the effectiveness of such
		  a building code requirement in reducing flood-related damage to buildings and
		  contents;
							(4)the impact of such a
		  building code requirement on the actuarial soundness of the National Flood
		  Insurance Program;
							(5)the effectiveness of
		  nationally recognized codes in allowing innovative materials and systems for
		  flood-resistant construction; and
							(6)the feasibility and
		  effectiveness of providing an incentive in lower premium rates for flood
		  insurance coverage under such Act for structures meeting whichever of such
		  widely used and nationally recognized building code or any applicable local
		  building code provides greater protection from flood damage.
							IICommission on Natural
		  Catastrophe Risk Management and Insurance 
						201.Short
		  titleThis title may be cited
		  as the Commission on Natural Catastrophe Risk Management and Insurance
		  Act of 2008.
						202.FindingsCongress finds that—
							(1)Hurricanes Katrina, Rita,
		  and Wilma, which struck the United States in 2005, caused, by some estimates,
		  in excess of $200,000,000,000 in total economic losses;
							(2)many meteorologists
		  predict that the United States is in a period of increased hurricane
		  activity;
							(3)the Federal Government
		  and State governments have provided billions of dollars to pay for losses from
		  natural catastrophes, including hurricanes, earthquakes, volcanic eruptions,
		  tsunamis, tornados, flooding, wildfires, droughts, and other natural
		  catastrophes;
							(4)many Americans are
		  finding it increasingly difficult to obtain and afford property and casualty
		  insurance coverage;
							(5)some insurers are not
		  renewing insurance policies, are excluding certain risks, such as wind damage,
		  and are increasing rates and deductibles in some markets;
							(6)the inability of property
		  and business owners in vulnerable areas to obtain and afford property and
		  casualty insurance coverage endangers the national economy and public health
		  and safety;
							(7)almost every State in the
		  United States is at risk of a natural catastrophe, including hurricanes,
		  earthquakes, volcanic eruptions, tsunamis, tornados, flooding, wildfires,
		  droughts, and other natural catastrophes;
							(8)building codes and land
		  use regulations play an indispensable role in managing catastrophe risks, by
		  preventing building in high risk areas and ensuring that appropriate mitigation
		  efforts are completed where building has taken place;
							(9)several proposals have
		  been introduced in Congress to address the affordability and availability of
		  natural catastrophe insurance across the United States, but there is no
		  consensus on what, if any, role the Federal Government should play; and
							(10)an efficient and
		  effective approach to assessing natural catastrophe risk management and
		  insurance is to establish a nonpartisan commission to study the management of
		  natural catastrophe risk, and to require such commission to timely report to
		  Congress on its findings.
							203.EstablishmentThere is established a nonpartisan
		  Commission on Natural Catastrophe Risk Management and Insurance (in this title
		  referred to as the Commission).
						204.Membership
							(a)AppointmentThe
		  Commission shall be composed of 16 members, of whom—
								(1)2 members shall be
		  appointed by the majority leader of the Senate;
								(2)2 members shall be
		  appointed by the minority leader of the Senate;
								(3)2 members shall be
		  appointed by the Speaker of the House of Representatives;
								(4)2 members shall be
		  appointed by the minority leader of the House of Representatives;
								(5)2 members shall be
		  appointed by the Chairman of the Committee on Banking, Housing, and Urban
		  Affairs of the Senate;
								(6)2 members shall be
		  appointed by the Ranking Member of the Committee on Banking, Housing, and Urban
		  Affairs of the Senate;
								(7)2 members shall be
		  appointed by the Chairman of the Committee on Financial Services of the House
		  of Representatives; and
								(8)2 members shall be
		  appointed by the Ranking Member of the Committee on Financial Services of the
		  House of Representatives.
								(b)Qualification of
		  members
								(1)In
		  generalMembers of the Commission shall be appointed under
		  subsection (a) from among persons who—
									(A)have expertise in
		  insurance, reinsurance, insurance regulation, policyholder concerns, emergency
		  management, risk management, public finance, financial markets, actuarial
		  analysis, flood mapping and planning, structural engineering, building
		  standards, land use planning, natural catastrophes, meteorology, seismology,
		  environmental issues, or other pertinent qualifications or experience;
		  and
									(B)are not officers or
		  employees of the United States Government or of any State government.
									(2)DiversityIn
		  making appointments to the Commission—
									(A)every effort shall be
		  made to ensure that the members are representative of a broad cross section of
		  perspectives within the United States; and
									(B)each member of Congress
		  described in subsection (a) shall appoint not more than 1 person from any
		  single primary area of expertise described in paragraph (1)(A) of this
		  subsection.
									(c)Period of
		  appointment
								(1)In
		  generalEach member of the Commission shall be appointed for the
		  duration of the Commission.
								(2)VacanciesA
		  vacancy on the Commission shall not affect its powers, but shall be filled in
		  the same manner as the original appointment.
								(d)Quorum
								(1)MajorityA
		  majority of the members of the Commission shall constitute a quorum, but a
		  lesser number, as determined by the Commission, may hold hearings.
								(2)Approval
		  actionsAll recommendations and reports of the Commission
		  required by this title shall be approved only by a majority vote of all of the
		  members of the Commission.
								(e)ChairpersonThe
		  Commission shall, by majority vote of all of the members, select 1 member to
		  serve as the Chairperson of the Commission (in this title referred to as the
		  Chairperson).
							(f)MeetingsThe
		  Commission shall meet at the call of its Chairperson or a majority of the
		  members.
							205.Duties of the
		  CommissionThe Commission
		  shall examine the risks posed to the United States by natural catastrophes, and
		  means for mitigating those risks and for paying for losses caused by natural
		  catastrophes, including assessing—
							(1)the condition of the
		  property and casualty insurance and reinsurance markets prior to and in the
		  aftermath of Hurricanes Katrina, Rita, and Wilma in 2005, and the 4 major
		  hurricanes that struck the United States in 2004;
							(2)the current condition of,
		  as well as the outlook for, the availability and affordability of insurance in
		  all regions of the country;
							(3)the current ability of
		  States, communities, and individuals to mitigate their natural catastrophe
		  risks, including the affordability and feasibility of such activities;
							(4)the ongoing exposure of
		  the United States to natural catastrophes, including hurricanes, earthquakes,
		  volcanic eruptions, tsunamis, tornados, flooding, wildfires, droughts, and
		  other natural catastrophes;
							(5)the catastrophic
		  insurance and reinsurance markets and the relevant practices in providing
		  insurance protection to different sectors of the American population;
							(6)implementation of a
		  catastrophic insurance system that can resolve key obstacles currently impeding
		  broader implementation of catastrophic risk management and financing with
		  insurance;
							(7)the financial feasibility
		  and sustainability of a national, regional, or other pooling mechanism designed
		  to provide adequate insurance coverage and increased underwriting capacity to
		  insurers and reinsurers, including private-public partnerships to increase
		  insurance capacity in constrained markets;
							(8)methods to promote public
		  insurance policies to reduce losses caused by natural catastrophes in the
		  uninsured sectors of the American population;
							(9)approaches for
		  implementing a public or private insurance scheme for low-income communities,
		  in order to promote risk reduction and insurance coverage in such
		  communities;
							(10)the impact of Federal
		  and State laws, regulations, and policies (including rate regulation, market
		  access requirements, reinsurance regulations, accounting and tax policies,
		  State residual markets, and State catastrophe funds) on—
								(A)the affordability and
		  availability of catastrophe insurance;
								(B)the capacity of the
		  private insurance market to cover losses inflicted by natural
		  catastrophes;
								(C)the commercial and
		  residential development of high-risk areas; and
								(D)the costs of natural
		  catastrophes to Federal and State taxpayers;
								(11)the present and
		  long-term financial condition of State residual markets and catastrophe funds
		  in high-risk regions, including the likelihood of insolvency following a
		  natural catastrophe, the concentration of risks within such funds, the reliance
		  on post-event assessments and State funding, and the adequacy of rates;
							(12)the role that innovation
		  in financial services could play in improving the affordability and
		  availability of natural catastrophe insurance, specifically addressing measures
		  that would foster the development of financial products designed to cover
		  natural catastrophe risk, such as risked-linked securities;
							(13)the need for
		  strengthened land use regulations and building codes in States at high risk for
		  natural catastrophes, and methods to strengthen the risk assessment and
		  enforcement of structural mitigation and vulnerability reduction measures, such
		  as zoning and building code compliance;
							(14)the benefits and costs
		  of proposed Federal natural catastrophe insurance programs (including the
		  Federal Government providing reinsurance to State catastrophe funds, private
		  insurers, or other entities), specifically addressing the costs to taxpayers,
		  tax equity considerations, and the record of other government insurance
		  programs (particularly with regard to charging actuarially sound
		  prices);
							(15)the ability of the
		  United States private insurance market—
								(A)to cover insured losses
		  caused by natural catastrophes, including an estimate of the maximum amount of
		  insured losses that could be sustained during a single year and the probability
		  of natural catastrophes occurring in a single year that would inflict more
		  insured losses than the United States insurance and reinsurance markets could
		  sustain; and
								(B)to recover after covering
		  substantial insured losses caused by natural catastrophes;
								(16)the impact that
		  demographic trends could have on the amount of insured losses inflicted by
		  future natural catastrophes;
							(17)the appropriate role, if
		  any, for the Federal Government in stabilizing the property and casualty
		  insurance and reinsurance markets; and
							(18)the role of the Federal,
		  State, and local governments in providing incentives for feasible risk
		  mitigation efforts.
							206.Report
							(a)In
		  generalNot later than 9
		  months after the date of enactment of this title, the Commission shall submit
		  to the Committee on Banking, Housing, and Urban Affairs of the Senate and the
		  Committee on Financial Services of the House of Representatives a final report
		  containing—
								(1)a detailed statement of the findings and
		  assessments conducted by the Commission pursuant to section 205; and
								(2)any recommendations for legislative,
		  regulatory, administrative, or other actions at the Federal, State, or local
		  levels that the Commission considers appropriate, in accordance with the
		  requirements of section 205.
								(b)Extension of
		  timeThe Commission may request Congress to extend the period of
		  time for the submission of the report required under subsection (a) for an
		  additional 3 months.
							207.Powers of the
		  Commission
							(a)Meetings;
		  hearingsThe Commission may
		  hold such hearings, sit and act at such times and places, take such testimony,
		  and receive such evidence as the Commission considers necessary to carry out
		  the purposes of this title. Members may attend meetings of the Commission and
		  vote in person, via telephone conference, or via video conference.
							(b)Authority of members or
		  agents of the CommissionAny member or agent of the Commission
		  may, if authorized by the Commission, take any action which the Commission is
		  authorized to take by this title.
							(c)Obtaining official
		  data
								(1)AuthorityNotwithstanding
		  any provision of section 552a of title 5, United States Code, the Commission
		  may secure directly from any department or agency of the United States any
		  information necessary to enable the Commission to carry out this title.
								(2)ProcedureUpon
		  request of the Chairperson, the head of such department or agency shall furnish
		  to the Commission the information requested.
								(d)Postal
		  servicesThe Commission may use the United States mails in the
		  same manner and under the same conditions as other departments and agencies of
		  the Federal Government.
							(e)Administrative support
		  servicesUpon the request of the Commission, the Administrator of
		  General Services shall provide to the Commission, on a reimbursable basis, any
		  administrative support services necessary for the Commission to carry out its
		  responsibilities under this title.
							(f)Acceptance of
		  giftsThe Commission may accept, hold, administer, and utilize
		  gifts, donations, and bequests of property, both real and personal, for the
		  purposes of aiding or facilitating the work of the Commission. The Commission
		  shall issue internal guidelines governing the receipt of donations of services
		  or property.
							(g)Volunteer
		  servicesNotwithstanding the provisions of section 1342 of title
		  31, United States Code, the Commission may accept and utilize the services of
		  volunteers serving without compensation. The Commission may reimburse such
		  volunteers for local travel and office supplies, and for other travel expenses,
		  including per diem in lieu of subsistence, as authorized by section 5703 of
		  title 5, United States Code.
							(h)Federal Property and
		  Administrative Services Act of 1949Subject to the Federal
		  Property and Administrative Services Act of 1949, the Commission may enter into
		  contracts with Federal and State agencies, private firms, institutions, and
		  individuals for the conduct of activities necessary to the discharge of its
		  duties and responsibilities.
							(i)Limitation on
		  contractsA contract or other legal agreement entered into by the
		  Commission may not extend beyond the date of the termination of the
		  Commission.
							208.Commission personnel
		  matters
							(a)Travel
		  expensesThe members of the
		  Commission shall be allowed travel expenses, including per diem in lieu of
		  subsistence, at rates authorized for employees of agencies under subchapter I
		  of chapter 57 of title 5, United States Code, while away from their homes or
		  regular places of business in the performance of services for the
		  Commission.
							(b)SubcommitteesThe
		  Commission may establish subcommittees and appoint members of the Commission to
		  such subcommittees as the Commission considers appropriate.
							(c)StaffSubject
		  to such policies as the Commission may prescribe, the Chairperson may appoint
		  and fix the pay of such additional personnel as the Chairperson considers
		  appropriate to carry out the duties of the Commission. The Commission shall
		  confirm the appointment of the executive director by majority vote of all of
		  the members of the Commission.
							(d)Applicability of
		  certain civil service lawsStaff of the Commission may be—
								(1)appointed without regard
		  to the provisions of title 5, United States Code, governing appointments in the
		  competitive service; and
								(2)paid without regard to
		  the provisions of chapter 51 and subchapter III of chapter 53 of that title
		  relating to classification and General Schedule pay rates, except that an
		  individual so appointed may not receive pay in excess of the annual rate of
		  basic pay prescribed for GS–15 of the General Schedule under section 5332 of
		  that title.
								(e)Experts and
		  consultantsIn carrying out its objectives, the Commission may
		  procure temporary and intermittent services of consultants and experts under
		  section 3109(b) of title 5, United States Code, at rates for individuals which
		  do not exceed the daily equivalent of the annual rate of basic pay prescribed
		  for GS–15 of the General Schedule under section 5332 of that title.
							(f)Detail of government
		  employeesUpon request of the Chairperson, any Federal Government
		  employee may be detailed to the Commission to assist in carrying out the duties
		  of the Commission—
								(1)on a reimbursable basis;
		  and
								(2)such detail shall be
		  without interruption or loss of civil service status or privilege.
								209.TerminationThe Commission shall terminate 90 days after
		  the date on which the Commission submits its report under section 206.
						210.Authorization of
		  appropriationsThere are
		  authorized to be appropriated to the Commission, such sums as may be necessary
		  to carry out this title, to remain available until expended.
						IIIMiscellaneous
						301.Big Sioux River and
		  Skunk Creek, Sioux Falls, South DakotaThe project for flood control, Big Sioux
		  River and Skunk Creek, Sioux Falls, South Dakota, authorized by section
		  101(a)(28) of the Water Resources Development Act of 1996 (110 Stat. 3666), is
		  modified to authorize the Secretary to reimburse the non-Federal interest for
		  funds advanced by the non-Federal interest for the Federal share of the
		  project, only if additional Federal funds are appropriated for that
		  purpose.
						302.Suspension of
		  petroleum acquisition for Strategic Petroleum Reserve
							(a)In
		  generalExcept as provided in subsection (b) and notwithstanding
		  any other provision of law, during the period beginning on the date of
		  enactment of this Act and ending on December 31, 2008—
								(1)the Secretary of the
		  Interior shall suspend acquisition of petroleum for the Strategic Petroleum
		  Reserve through the royalty-in-kind program; and
								(2)the Secretary of Energy
		  shall suspend acquisition of petroleum for the Strategic Petroleum Reserve
		  through any other acquisition method.
								(b)ResumptionNot
		  earlier than 30 days after the date on which the President notifies Congress
		  that the President has determined that the weighted average price of petroleum
		  in the United States for the most recent 90-day period is $75 or less per
		  barrel—
								(1)the Secretary of the
		  Interior may resume acquisition of petroleum for the Strategic Petroleum
		  Reserve through the royalty-in-kind program; and
								(2)the Secretary of Energy
		  may resume acquisition of petroleum for the Strategic Petroleum Reserve through
		  any other acquisition method.
								(c)Existing
		  contractsIn the case of any oil scheduled to be delivered to the
		  Strategic Petroleum Reserve pursuant to a contract entered into by the
		  Secretary of Energy prior to, and in effect on, the date of enactment of this
		  Act, the Secretary shall, to the maximum extent practicable, negotiate a
		  deferral of the delivery of the oil for a period of not less than 1 year, in
		  accordance with procedures of the Department of Energy in effect on the date of
		  enactment of this Act for deferrals of oil.
							
	
		
			
			Secretary
		
	
	
	